ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Susan R. Anderson committed professional misconduct, namely, failure to act with diligence, failure to communicate with a client, failure to account for and pay over to a client settlement funds, and failure to cooperate with a disciplinary investigation, in violation of Minn. R. Prof. Conduct 1.3, 1.4(a) and (b), 1.15(b), (c)(8), and (c)(4), 8.1(b), and Rule 25, Rules on Lawyers Professional Responsibility (RLPR). Respondent did not respond to the petition.
On October 27, 2011, the Director moved for summary relief pursuant to Rule 13(b), RLPR. On November 15, 2011, this court issued an order deeming the allegations in the petition admitted. See Rule 13(b), RLPR. The parties were invited to submit briefs on the appropriate discipline to be imposed; however, only the Director filed a brief on the issue of the appropriate discipline.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Susan R. Anderson is indefinitely suspended from the practice of law, effective 14 days from the date of filing of this *109order, with no right to petition for reinstatement for a minimum of one year from the date of this order. Respondent may petition for reinstatement pursuant to Rule 18(a)-(d), RLPR. As a condition of seeking reinstatement, respondent must establish that she provided the client who was the subject of this disciplinary petition with an accounting of all client funds and returned to this client all client funds, as well as any unearned portion of her retainer, as required by Minn. R. Prof. Conduct 1.15(b), (c)(3), and (c)(4). Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals) and shall pay $900 in costs pursuant to Rule 24, RLPR. BY THE COURT
/s/Alan C. Page Associate Justice